••J   '• •-»:




                                                                2mhPR21 4; 10:^



IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


SOCIUS LAW GROUP, PLLC and
HECKER, WAKEFIELD, FEILBERG,
P.S.,
                                                 No. 71556-9-
                    Appellants,
                                                 DIVISION ONE
         v.



MARK BRITTON and BRIGID
CONYBEARE BRITTON, husband and
wife,                                            UNPUBLISHED OPINION


                     Respondents.                FILED: April 27. 2015

      Spearman, C.J. —Attorneys representing Peter and Tamara Musser in

this boundary dispute appeal an order imposing sanctions for their alleged

discovery abuses, CR 11 violations, improper e-mail communication with the

court, and bad faith. We reverse in part and remand in part.

                                      FACTS

       In June 2012, Mark and Brigid Britton filed a complaint against the

Mussers for adverse possession of property along their common property

boundary. The Brittons subsequently propounded Interrogatories requesting,

among other things, the identity of all witnesses and the production of all relevant

documents.
No. 71556-9-1/2


       In August, 2012, the Mussers' counsel, Socius Law Group and Hecker,

Wakefield, and Feilberg (SLG), obtained a statement from the Mussers' long-time

gardener and landscaper, Catie Smith. It stated in part:

       To Whom It May Concern:

       ... I have managed and maintained the Musser's garden since
       2007.



      We have consistently weeded, composted and pruned the plant
      materials on [the] property boundary [between the Mussers and
       Brittons]. . . .

      Weekly care of the Musser's garden allows for high level of detail
      throughout their garden. The Brittan's garden is maintained less
      frequently resulting in a lesser level of detail in their garden by
      comparison. [We] tended to this property boundary frequently to
      inhibit the invasive weeds from the Brittan's garden moving into the
       Musser's side.



      In July of 2012 when performing a garden walk through, I
      observed survey stakes that had been installed during a site
      survey that indicated the property boundary between the
      Musser's property and the [Brittons'] property. It appeared that
      the Musser's boundary lines are further into the Brittan's
      garden than I have been aware of over the course of my years
      in the Musser's garden.

       I submit my statement to be truthful and to the best of my knowledge.1

      On November 30, 2012, SLG, on behalf of the Mussers, responded to the

Brittons' interrogatories. In response to Interrogatory No. 27, which asked the

Mussers to "identify any other person or persons who have relevant information

relating to the claims or defenses in this case," SLG replied:

      Objection. [Mussers] will not respond to the remaining
      questions because the requests exceed the discovery limits


        Clerk's Papers (CP) at 102. (Emphasis added).



                                        -2
No. 71556-9-1/3

       imposed by KCLR 26(a)(2)(B). A party may only serve 40
       interrogatories, including discrete subparts.2

In response to Request for Production No. 19, which sought "any and all

documents that relate to in any way the allegations in this case," the Mussers

replied:

       Objection. This request is vague and ambiguous. Without a
       specific request, [the Mussers] cannot respond. . . . Further,
       this request appears to seek information protected by the
       attorney client-[sic]privilege and work product doctrines.3

The Brittons did not move to compel or otherwise seek a ruling from the court on

these objections.

       On February 14, 2013, following an e-mail from the Brittons' counsel, SLG

reiterated its objection to the interrogatory but nevertheless provided a list of

potential witnesses, including Catie Smith. SLG did not mention Smith's 2012

statement. The Brittons subpoenaed Catie Smith's landscaping company,

requesting production of relevant records.

       On February 22, 2013, SLG filed a motion for summary judgment. The

motion, which relied in part on a 2013 declaration from Catie Smith, stated that

the Brittons could not establish the exclusivity element of adverse possession:

       [F]atal to the Brittons' claim is the incontrovertible fact that the
       Mussers, through their landscapers, began using the Disputed Area
       in a similar manner alleged by the Brittons and the Kleins in August
       2007. . . Catie Smith began maintaining the Musser Property at that
       time. She testified that she and her crew weeded the entire area,
       they pruned the rhododendron, they pruned all sides of the laurel
       (except the Britton side), they planted bushes (Waxleaf Privets) and
       plants in the area, they maintained the arborvitae trees and a
       boxwood, they removed debris, they put down mulch, and


           2 CP at 67.

           3 CP at 68.
No. 71556-9-1/4


       performed various other tasks . . . Catie Smith's crew was on the
       Musser Property nearly every week from August 2007 through
       December 2008. . . . Catie Smith's new company . . . took over, and
       . . . continues to maintain the property today.
               This incontrovertible testimony is fatal to the Brittons' adverse
       possession claim. From August 2007, through the present, the
       Mussers have regularly made the same use of the Disputed
       Area as alleged by the Brittons. Such shared use defeats
       exclusivity.4

In their reply brief, the Mussers reiterated that Smith had maintained the "entire

area." Reply Br. of Appellant at 11.

       On March 18, 2013, only a few days before the hearing on the Mussers'

summary judgment motion, the Brittons received documents from Smith,

including her 2012 statement to the Mussers. The next day, they moved to

supplement the record with Smith's 2012 statement.

       On March 20, 2013, SLG sent two e-mails concerning these

developments. The first e-mail, which was addressed to the court but not to

opposing counsel, stated: "The parties are contemplating continuing the hearing

set for Friday. Could you provide what dates Judge Benton would have available

in April-May [?]." CP at 166. In a subsequent e-mail addressed to the Brittons'

counsel, SLG stated in part:

       Your motion to supplement suggests that you believe that you
       did not have adequate time to conduct discovery as to Catie
       Smith. This is the first you mentioned this; no CR 56(f) motion
       was filed. In any event, we are willing to re'note the motion for
       a later date. You can supplement the record as you wish, thus
       obviating the need for your instant motion. With the additional
       time, we can also work to schedule a deposition of Catie
       Smith, and possibly Brigid Britton and Erik Wood.




       4 CP at 320-21. (Emphasis added)
No. 71556-9-1/5

      We are checking with the Court on available dates to renote
      the motion.5

The next day, SLG explained in an e-mail to opposing counsel that Smith's 2012

statement had not been disclosed because it was work product. SLG noted that it

had objected to a request for production on that ground.6

      The court continued the summary judgment hearing to accommodate the

judge's leave. The Brittons then informed the court that, contrary to SLG's e-mail

to the court, the parties had never discussed a continuance and that SLG's

transgressions would be addressed by motion.

       On May 10, 2013, the Mussers filed a motion for partial summary

judgment and a second declaration of Catie Smith. In the new declaration, Smith

addressed suggestions that her first declaration in support of summary judgment

was inconsistent with her 2012 statement:

       I strongly disagree with this characterization and I want to
       ensure that the Court fully understands the context of my earlier
       statements. ... I stated in my August 8, 2012 statement that,
       '[i]t appeared that the Musser's [sic] boundary lines are further
       into the Brittan's [sic] garden than I have been aware of over the
       course of my years in the Musser's [sic] garden.' The statement
       was true then and it is true now. While I have generally
       maintained the areas described above in the Disputed Area, in
       just a few sections, I did not perform maintenance right up to the
       exact border line. In those few locations, such as near the
       rockery and north of the arborvitae, there may have been as
       much as a foot that I did not maintain. I also stated in my August
       8, 2012 statement that, '[t]here is one English Laurel plant that
       is on the hillside that over the course of the years it had


       5CP211.
       6The e-mail stated in part: "We objected to your RFP No. 19 as vague and
ambiguous, in addition to seeking information protected by the attorney-client privilege
and work product doctrine. You had our objections in November of 2012 (i.e. almostfive
months ago). You did nothing about it. We of course assumed that you were in
agreement which leads me to the below point." CP at 200.
No. 71556-9-1/6

      remained in loose form.' The statement is accurate and
      completely confirms my above statements.7

Unlike the original summary judgment motion, the motion for partial summary

judgment alleged that Smith maintained most, but not all, of the disputed area

and sought to dismiss only part of the adverse possession claim.

      On May 29, 2013, the Brittons filed a motion for sanctions and terms. The

motion alleged that SLG violated discovery rules by failing to timely produce

Catie Smith's 2012 statement, violated CR 11 by moving for summary judgment

with knowledge that Smith's 2012 statement created an issue of fact, and made

material misrepresentations in their e-mail to the court. The Mussers denied the

allegations and vigorously maintained they had not violated any rules.

       In granting the Brittons' motion, the court entered the following findings:

              2. The 2013 First Smith Declaration, drafted by [SLG],
      presented sworn testimony that was materially inconsistent with
      the declarant's written [2012] statement that was stated to be
      'truthful and to the best of my knowledge'. . . [and was] in
      [SLG's] possession prior to the 2013 First Smith Declaration
      being submitted to the Court in support of [the Mussers']
      Motion for Summary Judgment.

               3. Prior to filing the Motion for Summary Judgment based
       solely on the 2013 First Smith Declaration, [SLG] intentionally
       resisted Plaintiff's discovery efforts that would have revealed the
       identity of the witness and the 2012 Smith Statement to the
       Plaintiffs sooner than they were able to discover it on the eve of
       the now abandoned summary judgment motion. In connection
       with those efforts [SLG] failed to identify Ms. Smith as a person
       with relevant information in this case, despite being in
       possession of the 2012 Smith Statement.

              4. The 2012 Smith Statement directly contradicts her 2013
       First Smith Declaration and most likely would have made the
       Mussers'. . . exclusivity claim impossible to win. The 2012
       Smith Statement contradicted the very relief sought by the


        CP at 625-26.
No. 71556-9-1/7


      Motion for Summary Judgment. Additionally, Ms. Smith's identity
      was withheld until a week before filing the [Mussers'] Motion for
      Summary Judgment, making it less likely the Plaintiffs or the
      Court would discover her 2012 Smith Statement prior to the
      Court ruling on the Motion for Summary Judgment.

              5. Because of the foregoing actions, Plaintiffs incurred
      significant fees and costs in (a) responding to a Motion for
      Summary Judgment [and] (b) drafting a Motion to File
      Supplemental Brief after learning of the subterfuge.

              6. [SLG] then made ex parte contact with the Court
      representing that the parties had agreed to continue the Motion
      for Summary Judgment. In fact, no such agreement was ever
      even discussed between the counsels or agreed upon. Counsel
      for Plaintiffs did not learn of the ex parte request for continuance
      until [SLG] proposed a new hearing date and time to the Court.

              7. Rather than continue the original summary judgment
      motion, and without ever striking that motion, [SLG] filed a new
      Partial Motion for Summary Judgment.

             8. Based on the foregoing, the Court finds that [the
      Mussers], through [SLG], failed to disclose a known witness and
      improperly withheld her 2012 Smith Statement because it was
      against [their] interests. SLG then signed pleadings in connection
      with the . . . Motion for Summary Judgment knowing that they
      were not well grounded in fact.

              9. The Court further finds that [SLG] engaged in ex parte
      contact with the Court's staff in an effort to gain a continuance of
      the initial Summary Judgment Motion immediately following
      receipt of Plaintiffs' motion to supplement the record with the
      2012 Smith Statement where a continuance had not been
      agreed to by Plaintiffs' counsel. In connection with those efforts,
      [SLG] made untruthful representations to the Court staff [and],
      inferentially, the Court.8

Based on these findings, the trial court entered the following conclusions of law:

            1. By drafting and submitting the 2013 First Smith
      Declaration that was materially inconsistent with the 2012 Smith
      Statement that was in counsel's possession, counsel violated CR 11



       8 CP 294-96.



                                         7-
No. 71556-9-1/8

      by signing a pleading that was not well grounded in fact and that
      was imposed for an improper purpose.

             2. Additionally, counsel violated the King County Superior
      Court guidelines regarding use of email and ex parte
      communication by submitting false and misleading information to
      the Court by untruthful representations, Sec. # 1.9 and failing to
      include all counsels on the email communications. The actions
      also violate the attorney's duty of candor to the court as provided
      for in RPC 3.3.

      3. Improper contact and bad faith litigation are subject to
      sanctions under
      the inherent power of the Court. This conduct affects the integrity
      of the court.9

      The Court imposed $20,989 in sanctions against the Mussers and SLG.

The sanctions included $15,796 for attorney fees incurred by the Brittons in

responding to the Mussers' motion for summary judgment, and $5,193 for fees

incurred in supplementing their response "with the 2012 Smith Statement and

emails as well as for the improper and untruthful ex parte communication."10

      The parties then entered a stipulated order dismissing all claims in the

underlying action with prejudice. SLG appeals the order of sanctions.

                                    DECISION

      SLG challenges various findings of fact and conclusions of law relating to

the court's award of sanctions. We review factual findings for substantial

evidence. Wenatchee Sportsmen Ass'n v. Chelan County, 141 Wash. 2d 169, 176,

4 P.3d 123 (2000). We review conclusions of law by determining whether they

are supported by the findings of fact. Petters v. Williamson & Associates, Inc.,

151 Wash. App. 154, 164, 210 P.3d 1048 (2009). A decision to impose sanctions


      9 CP at 296.

       10 CP at 297.


                                         8
No. 71556-9-1/9

under CR 11, the discovery rules, or the court's inherent power is reviewed for

abuse of discretion. Washington State Physicians Ins. Exchange & Ass'n v.

Fisons Corp., 122 Wash. 2d 299, 338-339, 858 P.2d 1054 (1993); Saldivar v.

Momah. 145 Wash. App. 365, 402, 186P.3d 1117(2008).

                                    Discovery Violations

       SLG first asserts that the court's conclusion that SLG improperly withheld

Smith's identity and 2012 statement during discovery is not supported by the

court's findings.11 We agree.

       As noted above, the Brittons propounded an interrogatory and request for

production which, absent an objection, required SLG to disclose Catie Smith's

identity and 2012 statement. SLG objected on the grounds that the interrogatory

exceeded the 40 interrogatory limit in KCLR 26(b)(2)(B), and the request for

production sought counsel's work product. The Brittons did not respond to the

objections. Nor did they move to compel further answers or seek a discovery

order. Instead, they moved for sanctions several months later, arguing that

SLG's objections were a "pretext", "evasive," "improper" and sanctionable. CP at

19-20. The trial court, however, made no findings concerning SLG's objections or

the Brittons' failure to challenge them. Absent such findings, the court's

conclusion that SLG improperly withheld Smiths identity and statement lacks a

sufficient factual basis. In addition, the absence of a finding on a material issue is

deemed a finding against the party having the burden of proof." Pacesetter Real

Estate, Inc. v. Fasules, 53 Wash. App. 463, 475, 767 P.2d 961 (1989). It was the


        11 Although the court's conclusion appears in its findings, we treat a legal conclusion
denominated as a finding of fact as a conclusion of law. Sloan v. Horizon Credit Union, 167 Wn.
App. 514, 518, 274 P.3d 386. review denied. 174Wn.2d 1019(2012).
No. 71556-9-1/10


Brittons' burden to demonstrate grounds for sanctions. The court therefore

abused its discretion in awarding sanctions for the alleged improper withholding.

                 CR 11 Sanctions for Motion for Summary Judgment

       SLG next contends the court abused its discretion in imposing CR 11

sanctions for its filing of the Mussers' first motion for summary judgment. Again,

we agree.

       CR 1112 authorizes sanctions for "baseless filings" or filings made for an

improper purpose. Bryant v. Joseph Tree, Inc., 119 Wash. 2d 210, 219-20, 829 P.2d
1099 (1992). "A filing is 'baseless' when it is '(a) not well grounded in fact, or (b)

not warranted by (i) existing law or (ii) a good faith argument for the alteration of

existing law.'" MacDonald v. Korum Ford. 80 Wash. App. 877, 883-84, 912 P.2d
1052 (1996) (quoting Hicks v. Edwards. 75 Wash. App. 156, 163, 876 P.2d 953

(1994)). The trial court should impose sanctions only when it is "patently clear

that a claim has absolutely no chance of success." Skimming v. Boxer. 119 Wn.

App. 748, 755-57, 82 P.3d 707 (2004). The rule is not intended to chill an

attorney's enthusiasm or creativity in pursuing legal or factual theories. Bryant,
119 Wash. 2d at 219. Accordingly, sanctions should "be reserved for egregious


       12 CR 11(a) provides in pertinent part:

       The signature of a party ... constitutes a certificate ... that the party ... has read the
       pleading, motion, or legal memorandum, and that to the best of the party's ... knowledge,
       information, and belief, formed after an inquiry reasonable under the circumstances: (1) it
       is well grounded in fact; (2) it is warranted by existing law or a good faith argument
       for the extension, modification, or reversal of existing law or the establishment of
       new law; (3) it is not interposed for any improper purpose, such as to harass or to
       cause unnecessary delay or needless increase in the cost of litigation.... Ifa pleading,
       motion, or legal memorandum is signed in violation of this rule, the court. . . may impose
       upon the person who signed it... an appropriate sanction, which may include an order to
       pay to the other party or parties the amount of the reasonable expenses incurred
       because of the filing of the pleading, motion, or legal memorandum, including a
       reasonable attorney fee. (Emphasis added).



                                                 -10
No. 71556-9-1/11

conductM" Biggs v. Vail. 124Wn.2d 193, 199 n.2, 876 P.2d 448 (1994). In

evaluating a CR 11 claim, consideration must be given both to the purpose of

deterring baseless claims as well as the potential chilling effect CR 11 may have

on those seeking to advance meritorious claims. Bryant, 119 Wash. 2d at 219.

       Here, the court found that, contrary to SLG's assertions in the motion for

summary judgment, Smith's 2012 statement indicated that Smith had not

maintained the entire disputed area. Because SLG knew about the 2012

statement when it filed the motion for summary judgment, the court found that it

signed pleadings "knowing that they were not well grounded in fact." CP at 295.

The court concluded that SLG violated CR 11 and imposed sanctions for its filing

of the summary judgment motion.

       But as SLG correctly points out, any alleged conflict between Smith's 2012

statement and the motion did not render the motion for summary judgment

baseless. At most, it precluded summary judgment on a small portion of the

disputed area. SLG's claim that the Brittons did not establish exclusive use of the

disputed area was otherwise well grounded in fact and law and supported partial

summary judgment as to the vast majority of the disputed area.13 Thus, the

court's finding that Smith's 2012 letter "most likely would have made the

Mussers'. . . exclusivity claim impossible to win" is not supported by the record.

In turn, its conclusion that the motion for summary judgment was not well

grounded in fact is not supported by the findings or the record. CP at 261.



        13 The motion for summary judgment and supporting declaration identified discrete
portions of the disputed area that could have been the basis of an order granting partial summary
judgment.



                                               11
No. 71556-9-1/12


       Nor can any impropriety in the motion be characterized as egregious

conduct warranting sanctions. While conduct may be egregious and sanctionable

when a party's claims are mostly frivolous and/or not well grounded in fact or law,

see Biggs v. Vail, 124 Wash. 2d at 199-202 (court had authority to impose CR 11

sanctions where three of four claims in complaint were frivolous), SLG's motion

was mostly nonfrivolous and well-grounded in fact. There was no egregious

conduct.


       Finally, neither the findings nor the record support the court's alternative

conclusion that the motion for summary judgment was filed for an improper

purpose. Examples of improper purposes include filings made "to harass or to

cause unnecessary delay or needless increase in the cost of litigation . . . ." CR

11(a) Nothing in the court's findings supports its conclusion that SLG's motion

for summary judgment was filed for an improper purpose. And, as discussed

above, to the extent there was any impropriety, it did not amount to egregious

conduct. We vacate the sanctions awarded for the filing of the motion for

summary judgment. Because the sanctions for fees the Brittons incurred in their

supplemental filings are based on the same conduct addressed in the discovery

and CR 11 discussions above, we vacate those sanctions as well.

      The Brittons argue in the alternative that the above-mentioned conduct

was separately sanctionable under the court's inherent power "independent of

any . . . violation of CR 11, RPC 3.3, or the King County Superior Court

guidelines [for e-mail contact with the court]." Resp. Br. at 13. This argument is

arguably contrary to cases holding that the court's inherent power does not apply

where CR 11, CR 37, CR 26, or some other court rule specifically designed to


                                        -12-
No. 71556-9-1/13

address the challenged conduct applies. Mayer v. Sto Indus., Inc., 156 Wash. 2d
677, 688-689, 132 P.3d 115 (2006); Saldivar, 145 Wash. App. at 402-03. In any

event, the findings in this case do not support the trial court's invocation of its

inherent power.

       "In general, a court may resort to its inherent powers only to protect the

judicial branch in the performance of its constitutional duties, when reasonably

necessary for the efficient administration of justice." Greenbank Beach and Boat

Club. Inc. v. Bunnev. 168 Wash. App. 517, 525, 280 P.3d 1133 review denied. 175

Wn,2d 1028 (2012) (citing State v. Wadsworth, 139 Wash. 2d 724, 740-41, 991
P.2d 90 (2000)). Such powers "must be exercised with restraint and discretion

because they are 'shielded from direct democratic controls,' and therefore, the

inherent power to assess attorney fees exists only in 'narrowly defined

circumstances.'" Greenbank. 168 Wash. App. at 525; Roadway Exp.. Inc. v. Piper.

447 U.S. 752, 764-65, 100 S. Ct. 2455, 65 L. Ed. 2d 488 (1980). Here, the trial

court invoked its inherent power on the ground that SLG's "bad faith litigation"

affected "the integrity of the court." Conclusion of Law 3; CP at 296. For the

reasons set forth above, any impropriety relating to Smith's 2012 statement and

the motion for summary judgment did not rise to the level of bad faith conduct

affecting the integrity of the court.

                    Sanctions for E-mail Contact With the Court

       SLG also challenges the court's finding that its e-mail to the court was "ex

parte contact. . . [misrepresenting that the parties had agreed to continue the




                                         -13
No. 71556-9-1/14


Motion for Summary Judgment."14 SLG contends its reference to "parties" in the

e-mail was a reference to the moving parties, i.e. the Mussers, that there was no

misrepresentation, and that the e-mail was not ex parte contact.

       The trial court's interpretation of the word "parties" in the e-mail is

reasonable and supports the court's conclusion that the SLG misrepresented the

facts to the court. There are, however, several problems with the court's finding.

First, the finding erroneously states that "[c]ounsel for the [Brittons] did not learn

of the ex parte request for continuance until [SLG] proposed a new hearing date

and time to the Court." CP at 295. The Brittons learned of SLG's inquiry

regarding alternative dates at 11:37 a.m. on March 20, 2013. SLG first proposed

a new hearing date and time at 1:05 p.m. that same day. Second, contrary to the

court's finding, the e-mail implied only that the parties were contemplating a

continuance, not that they had agreed to one. While this was still a

misrepresentation, it is arguably less serious than the misrepresentation the court

found. Because we conclude that some of the court's findings are not supported

by the record, and because the $5,193 awarded for this conduct included fees for

supplemental filings that we are vacating on appeal, we remand for the court to

reconsider and/or recalculate the sanctions for the e-mail contact.

       Reversed in part and remanded in part.




WE CONCUR:
                                                     £  \            '


            .\-rOff. \
       14 CP at 296.

                                         -14